Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 17th of February 2021.
Claims 1, 5, and 16-18 were amended.
Claim 3 was cancelled.
Claims 1-2 and 4-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 17th of February 2021 have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-2 and 4-20, Applicant argues “…IT is respectfully submitted that the Examiner has improperly applied a high level of abstraction in concluding that the claims are directed to abstract idea....” and further argues “…the Examiner has clearly omitted any recognition of the claims being directed to registration of a common use group including a second electronic device to be registered as group member…”  The Examiner respectfully disagrees. As stated by applicant, “claims being directed to registration of a common use group including a second electronic device to be registered as group member…” is a process that is clearly directed to abstract idea as described in the updated rejection below. Also examiner is unclear of why “common use group” is significant when it known when payment two devices are linked, it automatically forms a use group.
With regard to the limitations of claims 1-2 and 4-20, Applicant argues “…Claim 1 and 17 improve over the conventional art by allowing an owner of a common use card to create a common use group for registering other users to use the common use card, and allowing the group owner to provide authorization for group members to make a payment using the common use card....” and further makes the similar arguments for independent claims 5, 15, 18, and 19. The Examiner respectfully disagrees. As described by the applicant, “allowing an owner of a common use card to create a common use group for registering other users to use the common use card, and allowing the group owner to provide authorization for group members to make a payment using the common use card” is a part of the business process applicant is claiming to be improved. However, merely improving the abstract idea can’t make the claims integrate into practical application or make it significantly more. The examiner will maintain the rejection. 
Art rejection arguments were directed to newly added limitations. The examiner has updated the art rejection below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities and mental process. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claims 1 and 17, the claim recites an abstract idea of performing authentication of the second electronic device to be added to a common use group, more specifically, claim states based upon received data, “perform authentication of the second electronic device by comparing the first device information to the second device information, and transmit a result of the authentication to the payment server”. Besides the recitation of extra-solution activities (e.g. receiving and transmitting data), the claim recites an abstract idea of mental processes, since it recites an 5 and 18, the claim recites an abstract idea of creating payment approval request information of the common use card for authenticating process of the transaction, more specifically, the claim states: “receive a selection of a common use card of a common group including a first electronic device of a first user and the second electronic device of the second user, create payment approval request information of the common use card, transmit, to a payment server, the payment approval request information, and receive, from the payment server, payment approval information, which is generated by the first electronic device, in response to the payment approval request information.” Besides the recitation of extra-solution activities (e.g. receiving and transmitting data), the claim recites an abstract idea of organizing human activity, since it recites a commercial interaction, namely authentication of payment transaction.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. first/second electronic device, payment server, display, communication unit, a controller). Also recites extra-solution activities such as transmitting and receiving data. For claims 15 and 19, the claim recites an abstract idea of authenticating payment approval, more specifically, the claim states: “receive, from a payment server, payment approval request information for a common use card requested by a second electronic device of a second user, display a notification window corresponding to the payment approval request information, receive a payment approval input in response to the payment approval request information, and transmit, to the payment server, a payment approval result.” Besides the recitation of extra-solution activities (e.g. receiving, displaying, and transmitting data), the claim recites an abstract idea of organizing human activity, since it recites a commercial interaction, namely authenticating payment approval.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. first/second electronic devices, payment server, display, communication unit, a controller). 
This recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. first and/or second electronic device(s), payment server, display, communication unit, a controller and/or mobile application) to receive/transmit/display data and perform abstract idea of perform authentication of the second electronic device by using the device information or perform abstract idea of creating payment approval request information of the common use card for authenticating process of the transaction or performing abstract idea of authenticating payment approval. The additional elements (e.g. first and/or second electronic device(s), payment server, display, communication unit, a controller and/or mobile application) are recited at a high-level of generality such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment of field of use. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. first and/or second electronic device(s), payment server, display, communication unit, a controller and/or mobile application) amount to no more than generally linking the use of the judicial exception to a particular technological environment of field of use. In conclusion, merely “applying/linking” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 2-4, 6-14, 16, and 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 5, 15, 17, 18, and 19 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above. Claims 4, 6, 7, 9-11, and 14 clearly further define the abstract idea as stated above and claims 2, 3, 8, 12-13, 16, and 20 further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 2-4, 6-14, 16, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Thus, claims 1-20 are not patent eligible.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al. (hereinafter “Castinado”); (US 9,554,274 B1) in view of Chang et al. (hereinafter “Chang”); (US 2016/0066124 A1) in further view of Hanson et al. (hereinafter “Hanson”);(US 2015/0294303 A1).


As per Claims 1 and 17: 
Castinado as shown discloses the following limitations:
transmit, to a payment server, a request for registration of a common use group including a second electronic device to be registered as a group member, (See at least Paragraphs 0057,  “...authenticating a wearable device my comprise sending an authentication request to the financial institution to associate (e.g. enroll
receive, though a communication, first device information of the second electronic device from the payment server, receive, through the communication, second device information of the second electronic device from the second electronic device, perform authentication of the second electronic device by comparing he first device information to the second device information, and transmit a result of the authentication to the payment server. (See at least Fig. 4, Item 410, “Determine that the wearable device was authenticated and that the user continues to be in possession of the wearable device”, since as stated in paragraph 0058, “the user information may be proprietary to the financial institution…” (for example, rather wearable device was enrolled or not (disclosed in 0057)); therefore, for example, using the authentication/enrollment information (from financial institution) and the information from wearable device (information that user continues to be in possession of the wearable device or wearing the wearable device/second device)), when both information are “true”, the system send the result of the authentication to execute the transaction (Fig. 4, item 412))
	However, Castinado does not disclose involvement of second user. But Chang teaches mobile device communicating with second user using a smart watch or other wearable device (See at least paragraph 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the wearable device authentication system of Castinado the ability to include second user as a user for wearable device as taught by Chang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable since the claims involve two devices, it would obvious to involve a second user for the second device. This flexibility would increase usability of the system.
Furthermore, Castinado discloses financial institution but does not disclose “payment server”. But Hanson discloses this (See at least paragraph 0093).


As per Claim 2: 
Castinado as shown discloses the following limitations:
wherein the controller is configured to receive a creation result of the common use group. (See at least Column 13-14, Lines 43-68, 1-32, “…In response to successfully authenticating the user, the user may be authorized to access the online banking account...")

As per Claim 4: 
Castinado as shown discloses the following limitations:
wherein the request for the registration of the common use group includes a payment limit of a common use card in the common use group. (See at least Column 18, Lines 22-39, “…limits comprise at least a spending limit...")

Claims 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (hereinafter “Hanson”);(US 2015/0294303 A1) in view of Chang et al. (hereinafter “Chang”); (US 2016/0066124 A1).

As per Claims 5 and 18: 
Hanson as shown discloses the following limitations:
receive a selection of a common use card of a common group including a first electronic device of a first user and the second electronic device of the second user, create payment approval request information of the common use card, transmit, to a payment server, the payment approval request information, and (See at least Paragraph 0141, “…the user is enabled to select from which account the payment amount of funds is transferred...")
receive, from the payment server, payment approval information, which is generated by the first electronic device, in response to the payment approval request information. (See at least Paragraph 0093, “…communicating with the payment network to determine approval for the transaction…then instructs the user output device to present an indication of transaction completion to the customer...")
However, Hanson does not disclose involvement of second user. But Chang teaches mobile device communicating with second user using a smart watch or other wearable device (See at least paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment wearable device of Hanson the ability to include second user as a user for wearable device as taught by Chang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable since the claims involve two devices, it would obvious to involve a second user for the second device. This flexibility would increase usability of the system.

As per Claim 6: 
Hanson as shown discloses the following limitations:
wherein the payment approval request information includes a payment price and payment place name of the common use card. (See at least Paragraph 0020, “…payment information includes…merchant name…purchase amount ...")

As per Claim 7: 
Hanson as shown discloses the following limitations:
wherein the payment price and payment place name of the common use card are entered by a user of the second electronic device. (See at least Paragraph 0021, “…facilitating a financial transaction utilizing a wearable device as a payment vehicle...")

As per Claim 8: 
Hanson as shown discloses the following limitations:
wherein the controller is configured to receive from the payment server, payment denial information in response to the payment approval request information. (See at least Paragraph 0091, “…to determine approval for the transaction...", it is obvious while determining approval, denial can be resulted)

As per Claim 9: 
Hanson as shown discloses the following limitations:
wherein the payment denial information corresponds to an excess over a payment limit of the common use card. (See at least Paragraph 0142, “…limits of funds based on spending ...")

As per Claim 10: 
Hanson as shown discloses the following limitations:
wherein the payment approval request information includes a first token created at a token server. (See at least Paragraph 0138, “…associated with token that is used to as a pointer to account information associated with a financial account...")



As per Claim 12: 
Hanson as shown discloses the following limitations:
wherein the controller is further configured to perform a payment by transmitting the received payment approval information to a card payment terminal through magnetic secure transmission. (See at least Paragraph 0115, “…a point of sale terminal communication device communicates in one or more wireless communication protocols such as….Near Field Communication (NFC)…electro-magnetic communication protocols...")

As per Claim 13: 
Hanson as shown discloses the following limitations:
wherein the controller is further configured to perform a payment by transmitting the received payment approval information to a card payment terminal through near field communication. (See at least Paragraph 0115, “…a point of sale terminal communication device communicates in one or more wireless communication protocols such as….Near Field Communication (NFC)…electro-magnetic communication protocols...")

As per Claim 14: 
Hanson as shown discloses the following limitations:
wherein the controller is further configured to provide feedback corresponding to the payment, the feedback including at least one of a visual feedback, an audible feedback, and a tactile feedback. (See at least Fig. 1D, “Vibrates when transaction occurs involving the account”)

As per Claims 15 and 19:
Hanson as shown discloses the following limitations:
receive, from a payment server, payment approval request information for a common use card requested by a second electronic device of a second user, display a notification window corresponding to the payment approval request information, (See at least Fig. 10, Item 1002, 1004, “Point of sale communication device indicates to the customer details of the transaction”)
receive a payment approval input in response to the payment approval request information, and transmit, to the payment server, a payment approval result. (See at least Fig. 10, Item 1006, 1008, “Wearable device communicates account information to POS terminal so that account can be debited”)
However, Hanson does not disclose involvement of second user. But Chang teaches mobile device communicating with second user using a smart watch or other wearable device (See at least paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment wearable device of Hanson the ability to include second user as a user for wearable device as taught by Chang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable since the claims involve two devices, it would obvious to involve a second user for the second device. This flexibility would increase usability of the system.

As per Claims 16 and 20: 
Hanson as shown discloses the following limitations:
wherein the notification window includes device information, a payment price, and payment place name which correspond to a payment requested by the second electronic device. (See at least Paragraph 0020, “…payment information includes…merchant name…purchase amount…location information...", Paragraph 0139, “…location information (e.g., GPS coordinate associated with the wearable deice or the second device”)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Chang in further view of Castinado.

As per Claim 11: 
Combination of Hanson and Chang discloses the limitations as shown in the rejections above. However, Hanson and Chang does not disclose the following limitation. But, Castinado discloses the following limitations:
wherein the payment approval request information includes a second token created at another electronic device. (See at least Paragraph 0004, “…scanned the wearable device….retrieve the token associated with the wearable device...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment wearable device of Hanson the ability to use the token created at the second device as taught by Castinado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. This would increase security of the transaction.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        03/27/2021